EXHIBIT 10.19
 
Loan Contract
 
Contract No.: (Zhi) Nong Yin Jie Zi (2005) No. 004




Borrower: Winner Medical & Textile Ltd. Yichang


Lender: Zhijiang Branch of Agricultural Bank of China
 
Article 1 The Loan


1.
The type of the loan is short-term loan.




2.
The purpose of the loan is for purchase of raw materials.




3.
Currency and amount of the loan: RMB Two Million Yuan Only




4.
Term of the loan:

a.
The term of the loan is illustrated as follows:



Granting of the Loan
Maturity of the Loan
Date
Amount (yuan)
Date
Amount (yuan)
June 2005
RMB 2 million
June 16th 2006
RMB 2 million




b.
If there is any discrepancy regarding the commencement date, mature date,
interest rate and amount of the loan between this Contract and the specific loan
certificate which is an integral part to this Contract, the latter shall
prevail.

c.
The Borrower shall repay the loan in the original currency.




5.
Interest rate:

The interest rate under this Contract is floating rate: the annual interest rate
shall be 8.37%, which is 50% higher than the basic interest rate. The basic
interest rate is the interest rate for loan in RMB for the same period as
promulgated by the People’s Bank of China.



6.
Payment of Interest

The interest shall be paid monthly on the 20th day of each month. If the date of
repayment of the last installment of the principal is not the interest payment
day, the unpaid interest shall be paid with the last installment of principal at
a daily interest rate equivalent to one thirtieth of the monthly interest rate.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Article 2 The Lender is entitled to withhold the loan unless all of the
following requirements are met:


1.
The Borrower opens its basic account in the Lender;




2.
The Borrower provides all necessary documentations, materials and go through all
procedures as required by the Lender;




3.
In case that the loan is in foreign currency, the Borrower shall go through all
the legal procedures for approval, registration etc. in accordance with the
relevant laws and regulations;




4.
In case that the mortgage or pledge is required for the loan under this
Contract, the relevant legal procedures such as registration and/or insurance
etc. have been completed and the said security and insurance are continuously
valid. In case that the guaranty is required, the relevant guaranty contract has
been signed and become effective.





Article 3  Rights and Obligations of Lender


1.
The Lender is entitled to know the production, operation, financial activities,
material storage, usage of the loan etc. of the Borrower. The Lender is also
entitled to demand the Borrower to regularly provide the relevant documentation,
information and materials such as the financial report etc.




2.
In case of any negative circumstance which may impair the timely repayment of
the loan, including but not limited to the circumstances stated in clause 7, 8,
10 of Article 4 of this Contract, the Lender is entitled to withhold the
granting of the loan or demand prepayment of the loan.




3
The Lender is entitled to transfer the relevant amount from any account of the
Borrower for repayment or prepayment of principal, interest, penalty interest,
compound interest or other fees owed by the Borrower.




4.
In case that the payment made by the Borrower is not sufficient for all
indebtedness of the Borrower under this Contract, the Lender is entitled to
choose to use such payment for settlement of principal, interest, penalty
interest, compound interest or other fee.




5.
The Lender is entitled to disclose the default by the Borrower to the public.




6.
The Lender shall grant the loan to the Borrower timely and in full amount in
accordance with this Contract.

 
 
 
-2-

--------------------------------------------------------------------------------

 

Article 4 Rights and Obligations of Borrower

1.
The Borrower is entitled to receive and use the loan in accordance with this
Contract.




2.
The Borrower shall use the bank account stated under Article 2 of this Contract
for the purpose of payment, settlement and deposit related to the loan under
this Contract.




3.
In case that the loan is in foreign currency, the Borrower shall go through all
the legal procedures for approval, registration etc. in accordance with the
relevant laws and regulations.




4.
The Borrower shall repay the principal and interest of the loan in time. In case
that the Borrower wishes to extend the loan term, the Borrower shall submit a
written application to the Lender 15 days before the maturity date and shall
sign the extension contract with the Lender subject to the approval by the
Lender.




5.
The Borrower shall use the loan for the agreed purpose and shall not embezzle or
use the loan for other purpose.




6.
The Borrower shall provide the truthful, complete and valid financial report and
other relevant information, materials to the Lender monthly and shall cooperate
with the Lender to assist the Lender to supervise the business operation,
financial activities and usage of the loan by the Borrower.




7.
In case of contractual management, lease, transformation of stock system,
co-management, merger, acquisition, division, joint venture, asset transfer,
application for cease of operation, application for dissolution, application for
bankruptcy etc. of the Borrower which may cause the change of indebtedness under
this Contract or impair the realization of its rights by the Lender, the
Borrower shall give prior written notification to the Lender and obtain the
approval by the Lender. The Borrower shall also settle its indebtedness before
maturity or make specific arrangement for the settlement of its indebtedness, or
otherwise the Borrower shall not conduct any of the aforementioned activities.




8.
In case of any other circumstance such as cease of production, cease of business
operation, cancellation of business registration, revoke of business license,
violation of law by legal representative or other senior management staff, major
litigation or arbitration, major difficulty in business operation, deterioration
of financial status etc., which may affect the performance by the Borrower of
its obligations under this Contract, the Borrower shall notify the Lender
immediately in writing and make specific arrangement for the settlement of its
indebtedness as acceptable to the Lender.




9.
The Borrower shall notify in writing the Lender of and obtain the approval by
the Lender for the granting of guaranty to other third party or mortgage or
pledge its major assets to secure the indebtedness of other third party which
may affect the performance by the Borrower of its obligations under this
Contract.




10.
The Borrower and its investors shall not withdraw their capital or transfer
their assets/shares in order to avoid their oblations.




11.
The Borrower shall notify the Lender in writing of any alteration of company
name, legal representative, address and business scope etc.




12.
In case that the guarantor for the loan lose part or whole of its capacity to
perform its obligation of guaranty due to cease of production, cease of business
operation, cancellation of registration, revoke of business license, bankruptcy
or insolvency, or the collateral, mortgage or pledged rights for the loan
depreciate or are damaged, the Borrower shall provide other security acceptable
to the Lender.




13.
The Borrower shall bear all fees for lawyer’s service, insurance,
transportation, evaluation, registration, storage, authentication, notary etc.
which are related to this Contract or to the security under this Contract.

 
 
 
-3-

--------------------------------------------------------------------------------

 

Article 5 Pre-repayment
The Borrower should obtain consent from the Lender for pre-repayment. Under the
condition that consent from the Lender is obtained for pre-repayment, interest
shall be calculated in accordance with the agreed interest rate for the actual
borrowed loan term.


Article 6 Breach of Contract

1.
In case that the Lender fails to provide the loan to the Borrower timely and in
full amount in accordance with this Contract and incurs loss to the Borrower,
the Lender shall pay the compensation to the Borrower which shall be equivalent
to the interest for delayed withdrawal of loan for the same amount and same
period.




2.
In case that the Borrower fails to repay the principal of the loan in accordance
with this Contract, the Lender shall charge a penalty interest which is 150% of
the agreed interest rate until all principal and interest are paid up. The
penalty interest rate shall be increased accordingly if the basic interest rate
for loan in RMB for the same period promulgated by the People’s Bank of China is
increased.




3.
In case that the Borrower uses the loan for purpose other than that stipulated
in this Contract, the Lender shall charge a penalty interest equivalent to 200%
of the agreed interest rate until all principal and interest are paid up. The
penalty interest rate shall be increased accordingly if the basic interest rate
for loan in RMB for the same period promulgated by the People’s Bank of China is
increased.




4.
The Lender shall charge the compound interest for unpaid due interest in
accordance with relevant rules of People’s Bank of China.




5.
In case of breach of obligation under this Contract by the Borrower, the Lender
is entitled to demand the Borrower to correct its conduct within specific
period, cease the granting of loan, demand prepayment of the loan, declare all
loans under any other contracts between the Borrower and the Lender become
mature immediately or take other security measures.




6.
In case of breach of obligation under the guaranty contract by the guarantor,
the Lender is entitled to cease the granting of loan, demand prepayment of the
loan or take other security measures.




7.
The Borrower shall bear the lawyer’s fee, travel cost or other expenses incurred
to the Lender in realizing its creditor’s right through litigation or
arbitration due to breach of contract by the Borrower.



Article 7 Security
The security for the loan under this Contract is guaranty and pledge and the
relevant guaranty contract and pledge contract shall be signed separately.


Article 8 Dispute Settlement
Any dispute arising during the performance of this Contract shall be settled by
litigation in the People’s Court located in the region of the Lender.


Article 9 Other Issues
N/A
 
Article 10 Effectiveness

This Contract shall come into effect once it is signed and stamped by both
Parties.


Article 11 Originals
This Contract has 3 originals. The Lender, the Borrower and the party providing
security shall each retain 1 original. They are of the same legal effect.


Article 12 Attention
The Lender has reminded the Borrower to understand this Contract comprehensively
and accurately and has made necessary explanations upon the request of the
Borrower. Both Parties have the same understanding about this Contract.
 
Borrower (official seal):
Winner Medical & Textile Ltd. Yichang
Authorized Representative:
Rongqun Wang
       
Lender (official seal):
Zhijiang Branch of Agricultural Bank of China
Authorized Representative:
Zhaohua Zeng
   
Date:
June 16th, 2005
Venue:
Zhijiang City
       
-4-

--------------------------------------------------------------------------------
